Citation Nr: 0802394	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-35 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic lung 
disability to include as due to undiagnosed disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from July 1991 to January 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied entitlement to service connection for 
mild restrictive lung disease.  

The appellant presented testimony at a personal hearing in 
September 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file indicates that the appellant's 
service medical records and Army National Guard records for 
the period from April 1981 to November 2000 had been 
considered with regard to the issue on appeal.  However, 
these records are currently not attached with the claims file 
and not available for appellate review.  A search should be 
made for the appellant's service medical records and Army 
National Guard records and place them in the claims file.  

According to the appellant's DD 214 he was ordered to active 
duty during the Persian Gulf War era and had a period of 3 
months of foreign service.  Copies of his orders indicate 
that he was to be assigned to Saudi Arabia in July 1991 and 
that he returned to the United States in November 1991.  He 
has stated that he served in Saudi Arabia and Kuwait and was 
exposed to smoke from burning oil wells.  He claims that such 
smoke exposure has caused his current pulmonary disorder.  

VA outpatient treatment records in 1995 show that the 
appellant complained of increasing shortness of breath since 
having been in Saudi Arabia.  His pulmonary function tests 
showed mild restrictive lung disease.  At a VA Persian Gulf 
examination in March 2002, the appellant reported a decrease 
in exercise tolerance since returning from the Gulf War due 
to his breathing becoming heavy.  He denied smoking.  The 
assessment was exertional shortness of breath.  After 
testing, the examiner added that pulmonary function tests 
showed moderate restriction suggesting a restrictive 
pathology but the subsequent contrast CT of the chest was 
normal.  

Private medical records in August 2003 show the appellant had 
minor limitations with limitations with mild small airways 
obstructive disease based on pulmonary function tests.  In 
November 2003 and February 2004, the assessment was chronic 
obstructive pulmonary disease (COPD).  

At a VA examination in November 2003, the assessment was a 
moderate degree of restrictive lung disease, with exact 
etiology unknown.  The examiner felt that it was difficult to 
say whether any of this was related to the appellant's 
exposure to the fumes from the burning oil wells in Kuwait.  
When seen as an outpatient in January 2005, the impression 
was chronic shortness of breath, etiology not known.  

In view of the medical diagnoses of COPD, restrictive lung 
disease, and chronic shortness of breath, the Board finds 
that a medical examination and opinion is needed to determine 
whether the appellant's current signs and symptoms involving 
the respiratory system are related to his service in the 
Persian Gulf and whether a confirmed diagnosis is shown.  
Thus, a remand for an examination with an opinion and 
rationale is necessary.  38 C.F.R. § 3.159 (c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1. Conduct a search for the appellant's 
service medical records and Army National 
Guard records for the period from April 
1981 to November 2000, and, when located, 
attach them to the claims file.  

2. Schedule the appellant for a VA 
pulmonary examination by an appropriate 
specialist to determine the nature and 
etiology of any pulmonary disorders.  The 
claims folder must be made available to 
the examiner for review and the review 
should be noted in the examination report.  

(a). The examiner should address 
each current pulmonary disorder 
shown and provide an opinion as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) related to service or 
an incident in service to include 
exposure to smoke from oil wells 
burning in Kuwait and or Saudi 
Arabia.  

(b). If no current pulmonary 
disorder is diagnosed, the examiner 
should note the signs or symptoms 
involving the respiratory system 
that are manifested, if any, and 
provide an opinion as to whether 
they are at least as likely as not 
(50 percent or greater probability) 
related to service or an incident in 
service to include exposure to smoke 
from oil wells burning in Kuwait and 
or Saudi Arabia. 

3. Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

